OFFICE   OF THE A?TORNEY        GENERAL   OF TEXAS
                             AUSTIN




Honorable0.0. B. Sbeppud
Camptmllmr of Pub116Aeoountr
Aurtfm, 2uU


Dear Sir:




            Tour letter of




                                         th6 d8t0 0r Juip6e
                                         lo for a ault or ~1y)-




                       6 aonoralLad OfSlO6 ln the P*r-
                          Thlr mekor it nooosraryior an
                         Bed0 bezor6 a refundmay be
                  eir entitledto th6 Iame* The quw-
     tion my arims as to whetheror not the Leglrla-
     tare mey appropriateiraa the Pemaaent Sehool
     Pund for tho purposeof this refund,however, that
     quortlon3.Bnot now before thir aepartaont.
Honorsble000. H. flhep~ud,Pago 2


            “Tha quoatlcmham u4aoa  u  to wbather the
      -money rhooldbe plaoed in a luapenu aoootitIn
       the State Troaaurrfor tho two-yearperiod alai-
       lar to thm 4ooouataplaoad in the State Treasury
       under Artlolea3644 and 3652.
            ,“2hefbnda 1ae.d In the state Treuul7
       undar Artlalea3844 aad 3652 under the aettle-
       Rent of oat&tea,aad the funda p&out In the
       Strte Troaauz7under the atatutoarelating to
       eraheataof preportyunder Arblole 3272, et
       mop., are dlaoumaod under the MU of Manlen v.
       Loalbert,8tate ‘h~aaurer,114 8. W. (2d) 216.
               "It oeaurs   to this dopmtment   that the de-
       poalt of thwe eaohoatodfunda shouldbe made by
       the CommIaaIenerof the Qoaoral Land Of'SIoe.a
          Land8 eaoha&Ing to the stat. of Tuaa are by atat-
ute   pl~ood
           under the managementof the CmlaaIoaer of the
ti0n.M Ianu otr10.. Artlola3281 V.A.C.J.    After voating In
this otiioieloortaln poverawith reapoot to the lsuing and
aale of laoheaCed lands, Artlolo JXi@lprovIdea#
       “All 8-0 rooolved fro81the 1088iag,mineril &o-
       velopmanta,or aale of eaaheatedland8 ahell be
       depoaltsdIn the Permumnt sahoormzld OS Toma.*
          Whore lend belong- to a deoeued peraoa baa oa-
ahoetedbeoauae or a auppoaedlaok of holra, our lt&tutoa
make provlalonwherebyany auoh helra may aub;uw$l       re-
aover tha land end the proooeda Umrefrcm.          tE 0 time
that land is judIaIal1~dealmed to be eaobeated,the laauanoe
of a writ of poaaeaalonla wltbheldfor a period of two ~eara,
AHIole 3279, and during auoh two par porlod say olalmmatnot
aorved In tho eaoheetprooeodingamey sue and r eo o verlwh
land, Article320. Moreover,Artioloa 3286 uld 3287 provider
            “Artlole3286. It tinyperson 8ppO~Z’S  after
       the de&h of the testatoror Intaat&a and alaka
       any mauoy or propertypaid Into the treasuryunder
       this Title, a8 holr, or devlaae,or legate0  than-
       Of, hs laayfile 8 DOtitiOIb&&$ShStth0 8ttSbBin the
HonorableGee. Et.Sheppard,                   Page 3


     DIatrIotCcnzrt of Trhvla County, Tuu~ atat-
    -IngthePetumo?hIaolaImandprayIngtbat
     aueh money be paid to hir, A oopy of awh peti-
     tion ah11 ba served on the AttorneyQoaeral of
     thlr State at least twenty (Pg) dayaa~~~~t  to
     the returnday of the pr0oeaa.
     aball bo Inatltutedwithin four
     date of the ?Iaal j-tit
     ty to the State,utd not thermfter.
           *ArtIole3287. I? the ~oourtaballfind that
     auah pe~en  is entitledto reooverauoh nonay aa
     heir,  devlue, legatee,or legal repreamtatlve,
     ltrhallamke an order dlreotlngthe Comptroller
     to laauahIa vurant on the Troaaury for the pay-
     ment of th&am,    but withoutInterestor ooataj
     a oopy ofw?~Iohordermderthe real of the oourt
     shall be ru?fIoIentvouuherfor IsruIngauoh war-
     rent."
          It la obvlouathat I? the fund8 In your hands are
plaaod ImnedIatelyln the PelransatSohoolPund, a alaIm8nt
aan obteln auoh funds, If at all, only by a leglalatlveap-
propriation. Such treatmentwould In effeotmake a nullity
or the prooeduraeatablIahed    In hrtlolea 3286 and 3287 llwo
           t obtdned   thereby wonld be ImonforOoablo  In the
                            In view or the explialtlan@age
                             bellove that tba Imglalatum in-
tended that suOh f'undashouldbe plaoed In a poaItlon frcm
wh.Iohthey OBP be reooveredonly by legIalatlveensataont.
            Artlole4388 provides:
          "The State Treasurerrhall roooIvedal4 from
     the head of each Departme& each of whom Ia lp eo lfl-
     Oduy OhMgOd With the duty Of makIn$ I~EO d&ilJ,a
     detailedllat of all permansramIttIngaoney the ata-
     tua of whleh la undetmmlnml OF which is awaiting the
     t3.w   than       it   O(YI.   riaal4     be t4km   tit0   the twmmwy.
                   A
               depositreoelptahall be Issuedby the Canp-
     &li&    for the dally total or auah remIttanoeafrtsi
     oath Depertmemtjaud the oaahier of the Trouurer*a
     Departmentaball keep a 06sh book, to be oallti *ma-
     panee oaah book," In whioh to enter there dopoalt
                                                                        33   -




Bonomble Wo. H. Sbomrd, Pa@            4



      raeoIpt8,mid any othera iaawd for oaah XV-
      selvod for whIeh no deposit warrants aan be
      Issued, or when their Iaawaae Is dalapd.             Am
      moon am tho ltatw 0s moaoy ma plaood vltb           the
      Troeswor  on a dopoaltreeelptla detorrinsd,
      Itsh a llb a t~~?o r r o dfr a th alwp a wo a a -
      o o unt pleoug tha portion0s it belong         to
      tho St4
            70 Inthe2reaaurybythoIaawwoo    9 a
      depositwrraat, end tha p8rt ro\mdmot to k-
      longtothe8tatoahallbarofbndad..      . .iW
      famdaalmllkmdaInameaneraImIlartot&t
      In prorantwe, lxoopt tlut ropar&o lorIoa 0s
      warrants shall k wed for v        au& mMmda,
      to ba aallad %a?uad warrants, * and auah warruts
      shall ba wittam   au6 al-d   by tha Cm&atroller
      and 0aunteraIgaad  by tha Troaeurer :ud ahaaypd
      againsttip awp0wo     funda to whfoh th0y -4.
      . . . . .
         In our oplalaatho pmvIaIon %n hrtlale 328l nlat-
lag to’thedopoaltin the Pamanmt soho Fund 0s naolpta
frw oaahostodproperty 18 to ba road h ommootIoa vlth and
in hammy vlth the pr~vloloaror Artfaloa3286 and 3287.
Uhen tha atatutoaavo 80 rctd, it la our oplnicmthat             tba
poaaIbIlItythat haA        fror oaohoakd propertymay h ro-
aovorodby qwllflod alM8aata 8aba auah fwda “waoy the
aktua    of whloh In undatamlnwl or wh.IuhIO awaitlag tha tin0
wham it oan situ4 be takoa into            tlw Tk’baury” withal t&
a          0s Art14318 4388.   cmmwuaatff,        w   r00i that the80
funda lh o u& kd plaaod in a awpenao ao~owit waler tha latter
Article,aud that thoy should be aa bald until thuy are re-
haded    to luoosaaful  alalmsntr,aa pmM.ded in Artlole3987,
or until   the oxpiratlonOr the period 0s tile pr~vldodin Ar-
tlole 3286, If tha ~toaaty   ham not ken ronmdoa at tha expire-
tlan or luohperIodo?tlme, it should mttAzF
3-m the 8wpeaae 8t3OQwt       into the PO-                        .
          ~a ~~hit2g es.8 0oaai~10ti w *N WE -w-       or
tha au10 of Xaloa v. Lookhart 114 S.Y. (2d) 216. U-Ithat
OMO   tho Bteta   Troaaurer depoahod       aertaln   fuada ocuprblag
unol.aimmdoatateawdar Artio~a m4-g66Q kr the moral
quad, aud eertala olairmtr who had oakblfahad their right
to lwh hrazctrIn approprlatopmoead~a were rooking88ada8uS
mnorable Goo. H. Sheppard,Pago 5


to acmpel the Wmm2rarto ra?und thaaaueya involved. Al-
thou& tha Suprme Court oonoludodth8t thomnoyhad baan
wrong?ully&posited In tha Gnor8l Pund 8nd th8tItshould
have beanpleoed ins awponso eaoount, tha Court ro?uaed
th8 applloatloafor m8nd8muaon tho ground th8t tho Iaauauoo
of tha writ would bo futile8Iaao the money oould bo obtained
only by a logIal8tlvo8pproprIatIon.    In tha oourse0s tha
argmant In this 0480, ooun801for ona a ide  lpp8rontly8a-
awed that oaohaatad fuada arm not to b8 held In awponao
aadurgod th8ttho Cmt Wortihndr trcmunolairudeatatoa
In tha maw fedIon. In rejeotlag     this aontontiontho Court
aoadngly aooeptodtho aaaumptlon of ooumml with roapeot to
eaohoatod?undm,for It raid st pp. 217-218:
           "It la elao oontondod that the atatutoa re-
    lating   to the eaohoat of pmperty,  art10183272
    ot loq., Vernen *a Ann. cit. 8t., are lpplluablo
     and shouldbe oonaldatrad in tha cronatruotlaa
                                                 of
     the 8rtiolosnow kr0m w. A?tor providingfor
     tho eaahoatof propert am.tha •810~?a~~Iry
    'thalhorirr, tha l8v aI80 oouanda
     to ‘pay tha proooedaof auoh aalo loam the ooata-
     or tho oourt, Into the State Trouury.* Art1618
    3282.
            " . . . .

            Vho objeot of the eaohoatstatutesla to
    voat tltlo to tha p r o p er ty
                                 laaheatedin tho state.
     uid they provldoa mathod for Its rooovery. Thor
     also providathat arq alal8aat  0s the property
    my wlthln a oortainpmrlod ?llo suit in tha dla-
    ~trlotoourt of Travis oountyagainst tho ltato for
     amh property,or 110110~ so eaohoatod,and fix a
    maxIem porlod of ti.mofop auoh *u&t.
         "Priorto tha axmotaontor 8rtlclo3644 et
    aaq., tho law provldodth8t wham funds dorivad
    from propertyaold under tha law, 8ad 'the ?unda
    hsve baon paid Into tho State Troaauryff thoao an-
    tltlod to such propertyaould Silo wit 8ud reoovor
    jud@aantthenfor; and the ardor of the oourt would
    ba au?fIoIonteuthorltyfor .thaSt8to TraaaurW to
    pay ovor the mount. Soo PaaahallaD&oat, arts.
                                                         35




RonorableQoo. ?I.Shopp~rd,prrors
                              6




    .5755 to 5763; &wml'a   Iawn of Toxea,vol. 6,
     PP- 355 md 356.
          "The plwious law war emendedby_-the
                                            _ enact-
                                              .__
    mont 0s 8rtlale3644 et aaq., under whlea ttxL8
    oauao 8mae, end those artIoloanow provide that
    fuuda dorlvod?rm the prooeodingatharounder
    ah811 be 'paid to the Stat6 Troaauror,(and not
    *Into the State Tresauq,  g 8s dmandod uador tha
    oaoheatatcrtutes, artlole32'72et seq., 8nd under
    the xmmlalona of the old law. See Paaohrl'a
    DIgeit,'arts.5755 to 5763, and 09prmel'@ Lsw*,
    vol. 6, PP. 355 and 356.

          *we have brIeflypointedout th0 dirr0r0n00
    In the languageused Ln srtloles3644 to 3660 am
    aasparodwith the 1-e        wad in the prior laws,
    srtlcles5755 to 5763, Psaohal'sDlgost,end in
    the artlolearelatingto the eaahoatof proparty,
    artlolea 3272 to 3289.   It olearly8ppearafrm
    the languageused In ortialo 3644 et aoq., that
    all the fund* 8x% to be psid to tho Btste Traaa-
    urer, and not Into the atrto trecuury. The law
   .alaoprovidertbst the treeaurerah811 issuehIa
    receiptthorefor,aud a8me ahall be filed with
    the clerk of the mu&, ead auoh roo01p;~a~~~bo
    recorded in tha mInutor 0s thm oourt.
    pxtvldoathet 8ny person alairingauoh ?unda paid
    the treasurerunder the proviaIoaaOf this Isa
    shall lnatltute  suit, In the oounty oourt in
   whioh the eatete la 8dmInIatorod sg8inatthe
    State Traeaurer for the amount  of.almed~ anda
    certifiedo~py of the judgmentonterod thonin
    shall be sufrlofentauthorityfor the trosauror
    to pcy aaae.
         "A OEXWful8n8lyaIr0s tho objootallought
    to b0 attained by tho paaa8geof those artlcloa,
    3644 to 3660, olearlyexoludaa the Id08 th8t tho
    money ahould,bsplaced In the generalrevenue
    fund and be subjectto payntontOnly by leglalatIvo
    apprOprIationa.Ror do we think that tho provl-
    aione of artlolea4371 and 4386 of tha Revised
HamorablaOeo. ?I.Sheppard,Page 7


       Civil 8tatutea,8a mended, Vomanga Ann. Clv.
       St. arts. 4371, 4386, oantrol this oaso, or
       that  tha Le&dature   intondod,by the ensotmont
       of those two artlolea,to awnd or obange the
       mode of prooeduredoaorlbedIn artloloa3644 to
       3660.   The 010~ purpoao0s the law, 88 we con-
       atruo It, la that the treuxwer  shallkoop a n-
       oord of awh ?unda,and be pmpmed to pay o&l-
       manta tha mmtata due thu when the law ham bean
       oomplIodvlth. In other vorda, tho Btato Treaa-
       urer tmoaaea a owtodim or trustee by virtue 0s
       tha artlolea 0s the statutes. a8Ith et al. v.
       Pu~h@lOt El., TOX. Car. @Pp., 1 S.W. 26 1086.’
           Am tho Court poiatr out, Artlale3282, doalIngwith
th a lo Ir ur and
              a   8810 0s oaoho8tod p0n0nal ,rapee~tr*fuM
0s 8 paymentinto the “StateTreaauryc*r8za
0s a p8pat to the %tatOTroaaurar. Moraov*r, Artlole
3285 provldoar
            “The Cmptroller shall kaap en aooount or
       m~o&p~ai~to                  aad of Iads vested
                       tha troa8urir.
                  -skIon               0s this title.’
       (Baphaelaad&d)
            Slnoo tha hurt   plaaed   auah streamon the wo of the
vord ltr e& M r ”
                in tho aktutoa Involvedin llusioa1, Lockhart,
aupra, 8ad dIatln&abod lueh aktutoa frcm thosersqufring pap-
aont krto tha “traaaUILJ,*  th0 hl?OrOWO oan rO&di&ybO dr8vn
that the dirrer0a0ein tams la doolaIvo0s quaatloaa     0s the
type au&r oonaldoratlon    and thrt we of the word “tma$wy”
In the eaoheat atatutoaneoeaauIly pmeludea tho fdoa     0s a mm-
ponao aocountIn aonaeotlon    with eaaheatod?mda.
          Bowevor,wo afe unv¶.llZngto aako this in?erenao?rm
tha lwyle    of the Court. The qwtad portion0s tha Court@*
opiaionIs plainlyoblkr diota dlreotadat re?utting8n argu-
ment of o~aol aad prodloatod011the aaaumptIonaof auoh ooun-
ael. Remover, in deoldlagthis ease tho Court aaIdr
            =A care?ulan&lyaIaof the objeotasought to
       bo attelnadby the peasago0s those 8rtIole8,3644
       to 3660, olocrrly
                       itxohdaathe idO that the money
       #hoad be plamd in tho enoral reveuuefund aad
       be aubjeotto p8ymnt ox& bJ loglalatIve   repro-
       priPtion8. . . . The oloer purpoao 0s tlm Isw, 88
Eonorrblo(pea.H. sheppard,?age 8


      vo aowtraa It, la that the tr a mumrlhkll
      Loop 8 roaord 0s lwh ?wda.  and ba pmparod
      to py olaU8ata   tho amountsdua tham vhoa tho
      18~ ham boon eampliedwith . . . .*
The ma810“alear       purpoao”la, wa fool, etrldonoed
                                                    by the oa-
ohoat aktutoa.~ IMoo&, 8 omparlaon 0s thorn0 at8tutea with
the lt8tutoa rolatlngto unolalmedestatesrovealathat the
moahanIamaeatibllahodfor refuwla     b the tvo auea     me vlrc
tually   Idont1a8l.  Consequently, notwIthatandIng  t&o irplloo-
tlona of the dlota in l&nlrmv. Lookhart,    vo fool th8t tha
purpoaoa   of the oaohoat statutes o&n ful4 b e lo o o a p lla h o d
o nlyb y 8opoaItIng  eaaheatod ?ua d#                   fr a aa-
                                     ma dth ep r a o o edb
                    in a lwpanao woimnt until auah tko aa the
oha8tod p r o p er ty
tit10 0s the Wet0       theretobeoma      oaplek      and lrrevooable.
         Vo ooam with your balIar that the depositor
thoao fkada shouldba mad@ by the GomlaaIonar of the Qoneral
turd orm0.
           Trusting     thettho   forogolng   f’al4   aamroraJOUF in-
Wm,    we =